Citation Nr: 0927242	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for central disc herniation at L4-L5, with right disc 
protrusion at L4-L5.

2.  Entitlement to increased evaluations for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from April 4, 2002 through August 10, 2004 and as 70 percent 
disabling beginning on August 11, 2004.

3.  Entitlement to an effective date prior to April 4, 2002 
for the grant of a 50 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In an October 2002 rating decision, the RO granted service 
connection for the Veteran's lumbar spine disorder.  An 
initial 20 percent evaluation was effectuated as of August 
22, 1991, the date of the Veteran's claim.  

Subsequently, in March 2003, the RO increased the evaluation 
for the Veteran's PTSD from 30 percent to 50 percent as of 
April 4, 2002, the date of the Veteran's current claim.  The 
Veteran initiated an appeal of this decision both in terms of 
the assigned evaluation and the effective date for the 50 
percent evaluation.  In September 2005, the RO increased the 
evaluation for PTSD to 70 percent, albeit only as of August 
11, 2004.  Both the prior 50 percent evaluation and the 
current 70 percent evaluation remain at issue on appeal, as 
does the separate claim for an effective date prior to April 
4, 2002 for the grant of the 50 percent evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that, 
in an April 2009 pre-certification submission, the Veteran's 
representative characterized the latter issue as entitlement 
to an earlier effective date for the 70 percent evaluation.  
However, the question of when the assignment of the 70 
percent evaluation was warranted is contemplated in the 
discussion of the increased rating claim, whereas the 
effective date claim is focused on the question of whether a 
50 percent evaluation was warranted prior to April 4, 2002.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disorder is 
not productive of limitation of motion or degenerative disc 
symptomatology that is more than moderate in degree, with 
flexion well in excess of 30 degrees, and there is no 
indication of ankylosis, severe lumbosacral strain, severe 
intervertebral disc syndrome, or incapacitating episodes of 
intervertebral disc syndrome.

2.  The Veteran has exhibited neurological symptomatology of 
the right lower extremity that is commensurate to slight 
incomplete paralysis.

3.  For the period from April 4, 2002 through August 10, 
2004, the evidence indicated a moderate to serious degree of 
social and occupational impairment due to PTSD, with findings 
of suicidal ideation or such symptoms as obsessional rituals 
or deficiencies in spatial disorientation, personal 
appearance, or hygiene.  

4.  For the period beginning on August 11, 2004, the Veteran 
exhibited a higher degree of PTSD symptomatology, but with no 
indication of total occupational or social impairment as a 
consequence of PTSD.

5.  The Veteran's current claim for an increased evaluation 
for PTSD was received on April 4, 2002; there is no 
indication from the record that entitlement to a 50 percent 
evaluation arose prior to that date, however, as reflected in 
outpatient treatment records from that time frame.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for central disc herniation at L4-L5, with right disc 
protrusion at L4-L5, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2002).

2.  The criteria for a separate 10 percent evaluation for 
right lower extremity radiculopathy, effective as of 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for increased evaluations for PTSD, 
evaluated as 50 percent disabling from April 4, 2002 through 
August 10, 2004 and as 70 percent disabling beginning on 
August 11, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for entitlement to an effective date prior 
to April 4, 2002 for the grant of a 50 percent evaluation for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Lumbar spine disorder

As indicated in a December 2008 rating decision, the 
Veteran's lumbar spine disorder has been evaluated at the 20 
percent rate by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  See 38 C.F.R. §§ 4.20, 4.27.  During the pendency 
of this appeal, the criteria for evaluating spine disorders 
have been substantially revised.  These revisions took place 
in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In this case, the Board is aware that the 20 percent 
evaluation at issue has been in effect since August 22, 1991.  
The Board has considered all evidence from this period but 
notes that the medical evidence of record prior to an April 
2002 VA spine examination is limited in terms of information 
as to the severity of the disorder.  Notably, an August 1991 
private imaging report indicates evidence of central-right 
lateral recess disc herniation at the L4-L5 level.  Treatment 
for lumbar intervertebral disc syndrome (no herniated nucleus 
pulposus) was noted in a September 1991 statement.  In 
October 1991, the Veteran was treated for bilateral low back 
pain with recurrent radicular symptoms into the groin area 
and into the posterior thigh and calf of both legs.  A 
February 1992 VA treatment record contains a diagnosis of a 
history of chronic back pain syndrome, with a herniated 
nucleus pulposus and radiculitis.  A March 1992 private 
treatment record indicates that the Veteran had a 
"significant" bulging disc at L4-L5, causing his leg 
symptoms.  A physical therapy report from September 1992 
indicates normal forward bending and "mild restrictions 
without pain" in bilateral rotation and side bending.  In 
June 1993, an assessment of chronic back pain syndrome with 
radiculitis was rendered in a VA treatment record.  A 
November 1996 statement from an osteopathic doctor indicates 
that the Veteran was "having a lot of pain."  In a December 
1996 statement, a private osteopathic doctor noted that the 
Veteran had an August 1991 MRI revealing a right-sided 
herniated disc at the L4-L5 level, with right L5 
radiculopathy.  Several subsequent private treatment records, 
notably from April and May of 1997, also refer to this 
disability.

During his May 2002 VA spine examination, the Veteran 
reported aching pain in the back that radiated down the right 
lower extremity.  The examination revealed forward flexion to 
55 degrees, extension to 10 degrees, and side bending to 15 
degrees.  A motor examination on the right revealed only 3+ 
for hamstrings and quadriceps, a reduced knee jerk, and 
reduced pinprick in an L5 distribution.  Ankle jerks were 
equal bilaterally.  The clinical impression was of disk 
herniation at L4-L5 (central disc), with right disk 
protrusion at L4-L5.  

In November 2002, the Veteran underwent a lumbar laminectomy 
of L3-L4; a partial bilateral laminectomy at L5; bilateral 
decompression lateral recesses; bilateral foraminotomies at 
L2-L3, L3-L4, and L4-L5; and medial facetectomies at each 
level.  This surgery was performed at a private facility, 
following an examination showing bilateral extensor hallucis 
longus weakness, weakness of right plantar flexion, and 
decreased knee reflexes bilaterally.  

A September 2003 VA treatment record indicates that the 
Veteran continued to complain of low back pain radiating to 
the right leg, with paresthesias of the foot.  At that time, 
he had subjective pain with flexion.  He had similar 
complaints during VA treatment in December 2003 and March 
2004.

The Veteran reported continued pain in the right leg and 
paresthesias in the right foot during a September 2004 VA 
spine examination.  He noted some improvement after his 
recent laminectomy decompression at L3-L4 but also described 
numbness in his right thigh and right anterior foot.  The 
examination revealed flexion to 55 degrees, extension to 10 
degrees, right side bending to 15 degrees, left side bending 
to 18 degrees, and bilateral rotation to 25 degrees.  
Straight leg raising was positive at 50 degrees on the right, 
with hamstring tightness at 80 degrees on the left.  There 
was no weakness of either extensor hallucis longis and no 
sensory deficit in either extremity.  X-rays showed 
postoperative degenerative changes of L3-L4, post-laminectomy 
with extensive facet hypertrophy and degenerative changes.  
Also, there was L3-L4 and L4-L5 intervertebral disc space 
with associated end-plate irregularity.  With repetitive 
movement of the back, there was further loss of 5 degrees of 
back flexion and extension (after 6-7 repetitive movements).  
The impressions were residuals of a laminectomy at L3-L4 and 
degenerative disc disease and degenerative osteoarthritis of 
the lumbar spine.

A further VA spine examination was conducted in November 
2005, at which time the Veteran reported radiation of pain 
and numbness in the right lower extremity.  He denied use of 
assistive devices and bowel or bladder incontinence, but he 
did state that he used a TENS unit at least twice a month for 
about three hours each time with good relief of pain.  Range 
of motion testing revealed flexion to 60 degrees in the first 
attempt, 70 degrees at the second attempt, and a further 
decrease to 50 degrees with marked spasm of the lower lumbar 
paraspinal muscles noted during repeated flexion.  The 
Veteran denied any additional pain during movement, except 
that he noted some stiffness and discomfort.  Extension was 
to 20 degrees initially, to 5 degrees at the third 
repetition, and to 10 degrees by the fifth repetition.  
Lateral range of motion during extension appeared to be 
uncomfortable; the Veteran indicated that flexion was more 
painful.  Lateral flexion was to 20 degrees bilaterally and 
the same upon repetition.  Rotation was to 40 degrees 
bilaterally and the same upon repetition.  Sensory function 
testing revealed diminution in the L5 distribution on the 
right side.  The examiner noted some limitations in the range 
of motion during repetitive testing.  There was no indication 
of weakness,  limitations in endurance, incoordination, or 
fatigue, although the Veteran was noted to possibly have some 
limitations in endurance and weakness during acute 
exacerbations.  X-rays were noted to not indicate significant 
changes.  The examiner stated that, based upon the Veteran's 
history as a production mechanic, it would be difficult for 
him to obtain or maintain employment due to his low back 
disorder "in manual labor related activity."  The 
impressions were lumbosacral spinal stenosis, degenerative 
joint disease of the lumbar spine, status post lumbar spine 
surgery with residual, and chronic low back pain.

In June 2007, the Veteran was seen at a VA facility with 
complaints of radiating pain down the right leg, with 
paresthesias of the foot.  A VA outpatient treatment record 
from October 2008 indicates that the Veteran had intermittent 
shooting pains down the backs of his legs, which he did not 
consider to be a problem.

The Veteran's most recent VA spine examination was conducted 
in January 2009.  During this examination, he reported "an 
occasional right leg lateral aspect radiation of discomfort 
and posterior aspect of the lower leg."  No incapacitating 
episodes or hospitalizations were reported.  The Veteran 
reported prior shooting pains but noted "that is no longer 
the case."  The examination revealed forward flexion to 80 
degrees, with the last five degrees causing some pulling 
sensation and tightness; extension to 20 degrees, with the 
last five degrees giving some tightness; and bilateral 
lateral flexion and rotation to 20 degrees.  After three 
repetitions, there was no significant change.  The 
examination of the lower extremities was unremarkable, except 
for some mild 1+ lower extremity edema.  Sensory and 
neurological examinations were normal.  An August 2008 MRI 
was noted to reveal degenerative changes of the lower lumbar 
spine with mild associated narrowings of the spinal canal.  
At the site of the laminectomy at L4, there was a mixed 
signal soft tissue collection demonstrating significant 
enhancement, likely a postoperative scarring within the soft 
tissues.  This was noted to significantly efface the thecal 
sac dorsally, causing moderate narrowing of the spinal canal, 
and it was noted that this might be the etiology of the 
Veteran's symptoms.  The examiner noted that the Veteran 
lacked motivation to do home exercises or to get training, 
but he was capable of doing sedentary work and should have 
the opportunity to do that with encouragement.  In rendering 
a diagnosis, the examiner noted degenerative changes of the 
lower lumbar spine, with some narrowing of the spinal canal 
and scar tissue that might be contributing to the current 
claim.

In evaluating the above evidence, the Board has considered 
both the deleted and the current spine criteria.  However, 
there is no suggestion of severe degenerative disc disease 
(deleted Diagnostic Code 5293) in this instance; all 
radiological and examination findings have indicated that the 
Veteran has disc findings that are no more than moderate in 
degree.  In terms of the new criteria of Diagnostic Code 
5243, the Board finds no basis for an increase because the 
Veteran has denied incapacitating episodes.  There is also no 
evidence of ankylosis or a spinal fracture and no indication 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (deleted Diagnostic Code 
5295).

As to limitation of motion, the Veteran's VA examinations 
have consistently shown flexion to 50 degrees or greater, 
with no more than an additional 5 degrees of motion loss upon 
repetition.  As to other motions, the Veteran's 2002 and 2004 
examinations showed less than 20 degrees each of extension 
and bilateral lateral side bending, but all of these motions 
had increased to 20 degrees as of the January 2009 VA 
examination, with tightness at the last 5 degrees of 
extension but no additional limitation upon repetition.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Overall, and particularly in light of the 
fact that the Veteran has not been shown to have less than 45 
degrees of flexion even with repetition, the Board is unable 
to find that the limitation of motion of the spine is more 
than moderate in degree.  Accordingly, under both the deleted 
and current diagnostic criteria, there is no basis for an 
initial evaluation in excess of 20 percent on account of 
limitation of motion.  

While there exists no basis for an initial evaluation in 
excess of 20 percent, the Board is mindful that, under 
Diagnostic Code 5243, separate evaluations may be assigned 
for associated objective neurological abnormalities.  Here, 
the evidence indicates significant objective findings 
concerning the right lower extremity.  While a neurological 
examination conducted in conjunction with the January 2009 VA 
examination revealed no findings, the Board notes that 
surgery was previously performed in November 2002 following 
objective findings of bilateral extensor hallucis longus 
weakness, weakness of right plantar flexion, and decreased 
knee reflexes bilaterally.  Following this surgery, the 
Veteran's 2004 VA examination showed no neurological 
findings, but the 2005 examination revealed diminution in the 
L5 distribution on the right side.  At that time, the Veteran 
reported pain and numbness in the right lower extremity.

In determining whether separate compensable evaluations for 
radiculopathy are warranted in this case, the Board has 
considered 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve), as well as 38 C.F.R. § 4.3 
(indicating that reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant).  
Diagnostic Code 8520 allows for a minimum compensable 
evaluation of 10 percent for slight incomplete paralysis.  
Given that the Veteran had objective right lower extremity 
findings both prior to and after his November 2002 surgery, 
the Board has resolved all doubt in his favor and has 
determined that a separate 10 percent evaluation is warranted 
for right lower extremity radiculopathy.  In the absence any 
sustained findings or a diagnosis concerning the left lower 
extremity, however, the Board does not find that a separate 
compensable evaluation is warranted for that extremity.  

Overall, the Board finds that the criteria for an initial 
evaluation in excess of 20 percent for central disc 
herniation at L4-L5, with right disc protrusion at L4-L5, 
have not been met, and in that respect the claim is denied.  
38 C.F.R. §§ 4.3, 4.7.
The Board, however, does find that a separate 10 percent 
evaluation for right lower extremity radiculopathy is 
warranted as of September 23, 2002, the date of enactment of 
Diagnostic Code 5243.  To that extent only, the claim is 
granted.

C.  PTSD

The Veteran's PTSD has been evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under this section, PTSD which 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

The RO based the Veteran's prior 50 percent evaluation on the 
results of a February 2003 VA psychiatric examination.  
During this examination, the Veteran described sleeping 
problems and noted that he slept with his pistol under his 
pillow.  He described one incident in which he threatened to 
kill a man who got on his property, but he knew that this 
would not be considered "an appropriate intervention" and 
"so he did not do this."  He reported avoidance symptoms, 
irritability, rage, poor concentration, and clear startle 
response.  He watched quite a bit of TV and tended to isolate 
himself from his family.  Upon examination, he was alert and 
oriented and in no acute distress, and he was casually 
dressed and groomed.  His eye contact was fairly reasonable, 
and his voice was monotonic but otherwise unremarkable.  His 
mood was described as pleasantly euthymic but dysphoric from 
time to time and anxious frequently.  He denied any active or 
passive suicidal thoughts and had no homicidal ideation.  
There were no obsessions, compulsions, illusions, or 
hallucinations. And there was no evidence of major 
concentration or memory disturbances.  Judgment and insight 
were noted to be "pretty good."  A Global Assessment of 
Functioning (GAF) score of 50-60 was assigned, and the 
examiner encouraged the Veteran to get into active treatment.

The February 2003 VA examination findings are not consistent 
with a degree of occupational and social impairment 
warranting an evaluation greater than 50 percent.  The 
Veteran reported rage and isolative behavior, but he 
specifically denied suicidal ideation and was found to have 
no obsessions.  The fact that his mood was euthymic upon 
examination is inconsistent with near-continuous panic or 
depression.  Despite his reported threat, he had refrained 
from violent action.  Moreover, there was no indication of 
deficiencies in terms of spatial disorientation, personal 
appearance, or hygiene.  

The Board has considered the Veteran's GAF score of 50-60.  
Under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), and as indicated in Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), the GAF is a scale reflecting psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  A score in the range of 
51 to 60 indicates moderate symptoms (e.g., a flattened 
affect, circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers). A GAF score of 41 to 50 reflects a 
serious level of impairment (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

By assigning a GAF score of 50-60, the February 2003 VA 
examiner essentially indicated that the Veteran had a level 
of social and occupational impairment between moderate and 
serious in degree.  While a GAF score of 50 or lower can 
indicate an inability to keep a job, the examiner did not 
specify that the Veteran's PTSD, in and of itself, precluded 
employment.  As such, the Board does not find that the 
February 2003 VA examination supports an evaluation in excess 
of 50 percent in terms of the Veteran's social and 
occupational impairment.  As neither this examination report 
nor the limited outpatient treatment records from the period 
from April 4, 2002 through August 10, 2004 indicate the type 
of symptoms needed for an evaluation in excess of 50 percent, 
such an evaluation is not warranted for that period.

The Veteran's August 11, 2004 VA examination provided a basis 
for the currently assigned 70 percent evaluation on account 
of a notation of worsening since the prior examination and a 
GAF score of 45-55.  The Board has therefore considered this 
examination report, along with the VA psychiatric examination 
reports from November 2005 and January 2009 and the recent VA 
outpatient treatment reports, to ascertain whether an 
evaluation in excess of 70 percent is warranted for the 
period beginning on August 11, 2004.

Notably, all three of the noted VA examination reports 
contain a GAF score of 45-55.  While this score represents a 
five-point dropoff from the February 2003 VA examination, it 
remains in the same range (i.e., symptoms that are moderate-
to-serious in degree) as the earlier examination's score.  
Moreover, the January 2009 VA examination report contains a 
diagnostic impression of PTSD that is "moderate in 
severity."  The examiner at this time, as in the previous 
examination reports, did not suggest that PTSD precluded 
employment.  

As to the remaining symptoms warranting consideration for a 
100 percent evaluation, the Board notes that the Veteran has 
never been noted to have gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  He has denied any intent or plan to harm himself and 
was found in January 2009 to have no impulse control 
problems.  He was noted to have avoidant behavior, avoiding 
"people in general," and he described using harsh language 
to his wife and daughters and having minimal communication 
with his wife.  That notwithstanding, there has been no 
suggestion of total social impairment.

In all, the three most recent VA psychiatric examination 
reports show a measurable but relatively small degree of 
recent worsening in terms of the Veteran's PTSD 
symptomatology, and his current disability picture falls well 
short of the criteria for a 100 percent evaluation.

Overall, there is no basis for an evaluation in excess of 50 
percent for PTSD for the period from April 4, 2002 through 
August 10, 2004, or in excess of 70 percent beginning on 
August 11, 2004, and the Veteran's claim must be denied.  
38 C.F.R. §§ 4.3, 4.7.

D.  Staged and extra-schedular evaluations

With regard to both of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
Veteran, as noted above, did undergo one instance of spinal 
surgery in 2002, but there is no indication of repeat 
hospitalization, and he has not been hospitalized for his 
PTSD.  While the Board is aware that the Veteran is unable to 
work, he has also been in receipt of a total disability 
evaluation based upon multiple service-connected disorders 
since August 11, 2004.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

II.  Entitlement to an effective date prior to April 4, 2002 
for the grant of a 50 percent evaluation for PTSD

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the Veteran's initial application for service 
connection for PTSD was received by the RO in August 1982.  
This claim was denied in a February 1983 rating decision, and 
the Veteran was notified of this decision in March 1983 but 
did not respond within the following year.  

In September 1986, the Veteran reapplied for service 
connection for PTSD.  This claim was denied in a July 1987 
rating decision.  The Veteran appealed this decision, and the 
Board granted the Veteran's claim in June 1990.  The RO 
effectuated this grant in a July 1990 rating decision, with a 
10 percent evaluation assigned as of May 1986.  The Veteran 
did not respond to this decision within the following year; a 
Notice of Disagreement from November 1990 concerned only a 
hearing loss claim.  The July 1990 rating decision is 
therefore "final" under 38 U.S.C.A. § 7105(c).  

In October 1991, the RO received the Veteran's claim for an 
increased evaluation for PTSD.  In a May 1992 rating 
decision, the RO increased this evaluation to 30 percent as 
of October 1991.  The Veteran was notified of this rating 
decision in June 1992 but did not respond within the 
following year, rendering this decision "final" under 
38 U.S.C.A. § 7105(c).  Notably, a Notice of Disagreement 
received in July 1992 concerned only his claim for service 
connection for a back disorder.  

In July 1993, the RO received extensive records of VA 
treatment of the Veteran, including social work and 
psychiatric treatment dated through June 1993.  A January 
1993 VA social work record contains a notation that the 
Veteran was "[s]everely depressed," but otherwise these 
records are devoid of specific information as to the effect 
of the Veteran's PTSD on his social and occupational 
functioning.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) (the now-deleted provisions for evaluating PTSD, prior 
to November 7, 1996, indicating that a 50 percent disability 
evaluation encompassed situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment).  

On April 4, 2002, the Veteran's current claim for an 
increased evaluation for PTSD was received.  Additional VA 
treatment records of the Veteran, dated from June 2001 to 
March 2002, were also received in April 2002.  Notably, a 
June 2001 record includes a GAF score of 65.  

The RO subsequently received additional VA treatment records, 
dated from September 1996 to December 2002.  The mental 
health records contained therein are largely devoid of 
information as to the effect of PTSD on the Veteran's social 
and occupational functioning, although GAF scores included 
60/70 in December 1998, 60(55/70) in March 1999, 65(60/70) in 
June 1999, 45 in February 2000, 67(60/70) in May 2000, 65 in 
August 2000, 65(60/70) in March 2001, and 65 in June 2001.  
The Board notes that the February 2000 record including the 
GAF score of 45 indicates that the Veteran had feelings of 
uselessness and no friends, but there was no indication of 
suicide, psychosis, or danger at that time.

Subsequently, in the appealed March 2003 rating decision, the 
RO increased the evaluation for PTSD to 50 percent, effective 
from April 4, 2002.

As indicated above, the April 4, 2002 date represents the 
date of the current claim.  There is no evidence from the 
preceding year of psychiatric symptoms consistent with a 50 
percent evaluation; under the DSM-IV, the GAF score of 65 
from June 2001 instead represents mild symptoms.  The Board 
is mindful of 38 C.F.R. § 3.157(b)(1), concerning VA 
treatment records and informal claims, and has accordingly 
reviewed the noted VA treatment records to determine whether 
such records would have supported an increased evaluation.  
In this regard, the Board notes that a January 1993 social 
work record indicates that the Veteran was severely depressed 
at that time, whereas a February 2000 record contains a GAF 
score of 45, which can represent an inability to work.  That 
notwithstanding, the Board notes that neither record was 
accompanied by a detailed description of the effect of the 
Veteran's service-connected PTSD on his social and 
occupational functioning.  Moreover, multiple other VA 
records dated between December 1998 and June 2001 indicates 
GAF scores in the range between 55 and 70, suggesting that 
the Veteran's PTSD during that period was predominantly 
productive of mild-to-moderate symptomatology.  Such 
symptomatology would not be consistent with a 50 percent 
evaluation.

In other words, even taking into account 38 C.F.R. § 
3.157(b)(1), the evidence dated prior to April 4, 2002 fails 
to demonstrate that entitlement to an increased evaluation of 
50 percent for PTSD, as defined by the criteria of Diagnostic 
Code 9411, was shown.  Absent such a showing of entitlement 
to the claimed benefit, the Veteran's claim for an effective 
date prior to April 4, 2002 for the assignment of a 50 
percent evaluation for PTSD must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in letters furnished 
in October 2008 and January 2009.  Also, in the January 2009 
letter, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
these letters were furnished subsequent to the appealed 
rating decisions, the Veteran's claims were readjudicated in 
a March 2009 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board is aware that the PTSD claim involves a claimed 
increase in an existing rating.  In this regard, the Board 
notes that, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate notice for 
increased rating cases requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

With respect to all four of the Vazquez-Flores requirements, 
the October 2008 notice letter constituted corrective action.  
The Veteran was fully informed of the importance of both 
medical evidence and statements from other individuals 
concerning the effects of his service-connected PTSD.  The 
fact that specific test results were needed to determine an 
evaluation in certain circumstances was noted.  The full 
provisions of Diagnostic Code 9411 were included.  Finally, 
specific types of evidence (ongoing treatment records, Social 
Security records, statements from employers, and other lay 
statements) were cited.  For all of these reasons, the Board 
finds that any initial notice errors in light of Vazquez-
Flores are not prejudicial, as the "administrative appellate 
process" has rendered such errors non-prejudicial.  Id. at 
46-47; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) (for a determination that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair").

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's VA and 
private medical records have been obtained.  Additionally, he 
was afforded multiple VA examinations, most recently in 
January 2009.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for central disc herniation at L4-L5, with right disc 
protrusion at L4-L5, is denied.

A separate 10 percent evaluation for right lower extremity 
radiculopathy is granted as of September 23, 2002, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

Entitlement to increased evaluations for PTSD, evaluated as 
50 percent disabling from April 4, 2002 through August 10, 
2004 and as 70 percent disabling beginning on August 11, 
2004, is denied.

Entitlement to an effective date prior to April 4, 2002 for 
the grant of a 50 percent evaluation for PTSD is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


